NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 9 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10547

                Plaintiff-Appellee,             D.C. No.
                                                1:12-cr-00056-AWI-BAM-1
 v.

RICKY DAVIS, AKA Rick Dog, AKA Rick MEMORANDUM*
Loks,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                       Argued and Submitted April 18, 2019
                            San Francisco, California

Before: HAWKINS and M. SMITH, Circuit Judges, and LYNN,** District Judge.

      Ricky Davis appeals his sentence for sexually exploiting a minor in violation

of 18 U.S.C. § 2251(a). Davis argues that the district court’s imposition of a prison

term of 300 months and Special Condition 8 were procedurally and substantively



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Barbara M. G. Lynn, Chief United States District
Judge for the Northern District of Texas, sitting by designation.
erroneous, and that the restriction on adult pornography in Special Condition 8 is

unconstitutional.

      The district court did not abuse its discretion in sentencing Davis to 300

months of incarceration. See United States v. Carty, 520 F.3d 984, 992–93 (9th

Cir. 2008) (en banc). The record confirms that the district court evaluated the

relevant 18 U.S.C. § 3553(a) factors, including the nature and circumstances of the

offense and the need to avoid unwarranted sentencing disparities. After

completing this analysis, the district court imposed a sentence that was below the

Guidelines range of 360 months. We conclude that there was no procedural error

and that the sentence of 300 months is substantively reasonable.

      However, Davis was not given appropriate notice of the portion of Special

Condition 8, which limited Davis’s access to adult pornography, prior to its

imposition. See United States v. Wise, 391 F.3d 1027, 1033 (9th Cir. 2004). We

thus conclude that the district court committed procedural error, and we vacate

Special Condition 8 and remand for its reconsideration. Accordingly, we need not

address the substantive reasonableness or constitutionality of this condition. See

United States v. Rudd, 662 F.3d 1257, 1263–64 (9th Cir. 2011). On remand,

however, Davis should have the opportunity to argue why Special Condition 8 is

improper, including whether it is overbroad and infringes on his liberty more than

is reasonably necessary to accomplish the relevant goals of § 3553(a).


                                         2
AFFIRMED in part; VACATED and REMANDED in part.




                          3